ON APPLICATION FOR REHEARING.
Per curiam.
The judgment of .this court, amending and affirming the judgment appealed from, by oversight omitted to allow interest on the sums awarded plaintiffs.
It is agreed by counsel for both plaintiffs and defendant that' our judgment be so amended as to allow interest on the amounts awarded, and, further agreed, that the court shall refuse a rehearing. ■
It is accordingly ordered, adjudged and decreed that the judgment rendered by this court be amended so as to read, as follows:
It is therefore ordered, adjudged and decreed that the judgment appealed from be amended by reducing the award in favor of Mrs. Susan E. Hart from $7,000.00 to $3,000.00, and the award in favor of Susan Helen Hart, Charles M. Hart,, Jr.,’ James Michael Hart, and Ernest Irwin Hart from $8,000.00 to $7,000.00; the said amounts to bear interest at the rate of five per cent per annum from judicial demand until paid; and, as thus amended, the judgment appealed from is affirmed. Defendant to pay the costs of the lower court; the plaintiffs those of this court.